DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-12 and 20-24 are pending in the application, with claims 1-12 under consideration and claims 20-24 withdrawn.
Election/Restriction
	Applicant's election of Group I claims 1-12 in the 2/8/22 Response to a Restriction Requirement is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See, MPEP 818.01(a), 37 CFR 1.111.  The requirement is deemed proper and is therefore made FINAL.	Group II claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Interpretation

    PNG
    media_image1.png
    463
    281
    media_image1.png
    Greyscale
 	The claims are interpreted in light of the teachings of Applicants’ Specification.  Claim 1 recites the following features as described in Applicant’s Specification and Drawings:
 	(as per claim 1) An ostomy pouch system 10 (Fig.2;[0029]), comprising: 	a pouch 16 (of pouch assembly12; w/ walls 18,20 Fig.2 [0029],ll.3-6); and 	a faceplate assembly 14 Fig.2 [0030]-[0038] including: a faceplate 30 Fig.2 [0030]; a skin barrier 34 Fig.2 [0030]; an invertible stoma collar 38 Fig.2 [0030]; Fig.2 [0030] and an inlet opening 50 for receiving stoma Fig.2 [0036]; 	wherein the stoma collar 38 is:  		configured to protrude from the faceplate assembly (Fig.1;each extending outwardly as protruding in same direction Col.2,ll.34-35); and 		configured to be inverted as a stoma is received through the inlet opening (as invertible highly pliable elastic sleeve 9 Col.2,ll.24-25; capable of being inverted into a convex contour as stoma received through the inlet opening Col.1,ll.23-29); 	(as per claim 3) a two-piece ostomy pouch system Fig.2 including: a pouch assembly 12; and the faceplate assembly 14 Fig.2 [0030]; 	 	wherein the pouch assembly 12 includes the pouch 16 and a first coupling ring 26 attached on the pouch 16 Fig.2 [0029];  	wherein the faceplate assembly 14 includes a second coupling ring 32 Fig.2 a convex insert 36, wherein the convex insert 36 includes a first surface 31 [0031],ll.2 having a convexity and a second surface 33 [0035],ll.2;  	wherein the convex insert 36 is attached to the faceplate 30 Fig.2 [0035];  	wherein the stoma collar 38 is arranged between the faceplate 30 and the convex insert 36 [0037],ll.1-2;  	wherein the stoma collar 38 includes a collar portion that protrudes from the faceplate assembly 14 Fig.2 [0010],ll.10; [and] 	wherein both the convexity of the convex insert 36 and the collar [portion] protrude in a same direction toward a stoma when the faceplate assembly 14 is positioned proximate the stoma for attachment to a user Fig.2 [0010],ll.10-13.
 	Accordingly, the claims will be so interpreted as further presented below.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 5730735 A) in view of Perry (US 3021843 A).


    PNG
    media_image2.png
    483
    224
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    487
    173
    media_image3.png
    Greyscale
 	As to claim 1, Holmberg teaches an ostomy pouch system (as stoma receiving appliance Fig.7,1-10; Col.1-6), comprising: 	a pouch 11 (Fig.3; Col.2,ll.56); and 	a faceplate assembly 10 (Fig.3;Col.2,ll.53-55) including:  		a faceplate 18  (backing layer 18 Fig.3,7; Col.2,ll.66-Col.3,ll.1);  		a skin barrier 17 (bodyside adhesive layer 17 Fig.3,7; Col.2,ll.65-66); and  		an inlet opening for receiving stoma (as stoma opening of faceplate 10/18 “IO” Fig.3 annotated Col.1,ll.54-55). 	Holmberg does not teach that the ostomy pouch system further includes an invertible stoma collar, wherein the stoma collar is: configured to protrude from the faceplate assembly; and configured to be inverted as a stoma is received through the inlet opening.





    PNG
    media_image4.png
    380
    164
    media_image4.png
    Greyscale
 
  	However, Perry teaches an ostomy pouch system (as stoma receiving appliance Col.1,ll.9-12), comprising: 	a pouch B (waterproof bag B Fig.1; Col.1,ll.62-64); and 	a faceplate assembly 7/7a/7b/anchoring member/9/”IO” (annotated Fig.1 above; Col.1,ll.) including:  		a faceplate 7/7a/7b/7c (mounting member 7 Fig.1,2; Col.1,ll.69 – Col.2,ll.51); 		skin barrier (annular anchoring member (“MM”) annotated Fig.1; Col.2,ll.14);  	 	an invertible stoma collar 9/9a/9b (Fig.1,3; invertible highly pliable elastic sleeve 9 Col.2,ll.24-25); and  		an inlet opening “IO” for receiving stoma (opening in skin barrier MM annotated Fig.1 above;Col.2,ll.67); 	wherein the invertible stoma collar 9/9a/9b is:  		configured to protrude from the faceplate assembly (Fig.1;each extending outwardly as protruding in same direction Col.2,ll.34-35); and 		configured to be inverted as a stoma is received through the inlet opening (as invertible highly pliable elastic sleeve 9 Col.2,ll.24-25; capable of being inverted into a convex contour as stoma received through the inlet opening, as shown in in order to provide a sleeve that provides a soft, highly flexible, valve effect around the stoma that forms an annular and cushioned seal around the stoma and maintains the spaced relation between the stoma and the harder material of the skin barrier/mounting member 7 and prevents contact therebetween Col.2,ll.42-51. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the faceplate assembly of Holmberg to further include the invertible stoma collar of Perry, and one of skill would have been motivated to do so, in order to provide a sleeve that provides a soft, highly flexible, valve effect around the stoma that forms an annular and cushioned seal around the stoma and maintains the spaced relation between the stoma and the harder material of the skin barrier/mounting member 7 and prevents contact therebetween.

	As to claim 2, Holmberg discloses wherein the faceplate assembly has a convex contour Fig.2 Col.2,ll.63-65.	As to claim 3, Holmberg discloses:  	wherein the ostomy pouch system is a two-piece ostomy pouch system Col.2,ll.54-55 including: a pouch assembly 11/12 (pouch 11, coupling ring 12 Fig.3,7 Col.2,ll.); and the faceplate assembly 10 (Fig.3,7; Col.2,ll.62-65);  	wherein the pouch assembly 11/12 includes the pouch 11 and a first coupling ring 12 attached on the pouch 11 (Fig.3,7; Col.2,ll.62-65);  	wherein the faceplate assembly 10 includes a second coupling ring 14 (Fig.3,7; Col.2,ll.62-63); [and] 	wherein the first coupling ring 12 and the second coupling ring 14 are configured to engage together to attach the pouch assembly 11/12 to the faceplate assembly 10 (Fig.3,7 Col.4,ll.32-65).
	As to claim 6, Holmberg discloses wherein the second coupling ring 14 is attached to the second surface of the convex insert 13 Fig.3,7 (as each part of faceplate As to claims 4-5, 7-9, and 11-12, Holmberg teaches:  	(as per claim 4) wherein the faceplate assembly 10 further includes a convex insert 13 (convex pressure ring 13 Fig.3,7; Col.2,ll.62-63), wherein the convex insert 13 includes: a first surface 13a having a convexity (convex body side surface 13a Fig.3,7; Col.3,ll.30-31); and a second surface 13b (pouch side surface 13b Fig.3,7; Col.3,ll.32); and wherein the convex insert 13 is attached to the faceplate 10 (Fig.3,7; Col.2,ll.62-63); and 	(as per claim 5) wherein the convex insert 13 includes: an inner convex portion (as portion of 13 comprising convex body side surface 13a Fig.3,7; Col.3,ll.30-31); a [convex] base (as portion of 13 adjacent pouch side surface 13b Fig.3,7; Col.3,ll.32); and an inner wall defined by the inner convex portion 13a (as inner wall adjacent convex body side surface 13a Fig.3,7; Col.3,ll.32); wherein the convex base sits on the inner convex portion Fig.3,7, and the faceplate 18 and the skin barrier 17 are disposed over the convex base (as portion of 13 adjacent pouch side surface 13b Fig.3,7; Col.3,ll.32), such that the convex base is sandwiched between the inner convex portion (portion of 13 adj. 13a Fig.3-7) and the faceplate 18 Fig.3,7 (according to broadest reasonable interpretation); [and] wherein the inner convex portion (as portion of 13 adjacent pouch side surface 13b Fig.3,7; Col.3,ll.32) defines a convexity of the faceplate assembly 10 Fig.3,7.  	Holmberg does not teach wherein: 	(as per claim 4) the stoma collar is arranged between the faceplate and the convex insert; wherein the stoma collar includes a collar portion that protrudes from the faceplate assembly; [and] wherein both the convexity of the convex insert and the collar protrude in a same direction toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user; 	(as per claim 5) wherein the stoma collar includes a collar and a convex base;  wherein the inner convex portion and the convex base have a same convex contour;  	(as per claim 7) wherein the stoma collar further includes an annular tab formed on an inner surface about an intersection between the collar and the convex base; [and] the annular tab butts against the inner wall of the convex insert; 	(as per claim 8) wherein the ostomy pouch system is a one-piece ostomy pouch system; wherein the pouch is permanently attached to the faceplate assembly; and wherein the faceplate assembly further includes a convex insert, the convex insert including an inlet opening; wherein the stoma collar includes a collar and a base;  	wherein the base is arranged between the skin barrier and the faceplate;  	wherein the collar and the convex insert protrude in a same direction toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user;	(as per claim 9) wherein the stoma collar is formed from a flexible material having an elastic memory, such that when a stoma is received through an inlet opening defined by the stoma collar, the stoma collar hugs the stoma and becomes inverted as the stoma enters through the inlet opening of the faceplate, [and] wherein the inverted stoma collar applies sufficient pressure around the stoma to seal around the stoma without strangulating the stoma; and 	(as per claims 11-12) the stoma collar is formed from an extended skin barrier material.	However, Perry teaches wherein:

    PNG
    media_image5.png
    245
    159
    media_image5.png
    Greyscale
	(as per claim 4) the faceplate assembly further includes a convex insert (as convex portion of 7 between 7a/7c Fig.2), wherein the convex insert includes: a first surface having a convexity (as outer surface of convex portion of 7 between 7a/7c Fig.2); and a second surface (inner surface Fig.2); and wherein the convex insert is attached to the faceplate 7/7a/7b/7c  (as portion of faceplate Fig.1,2); 	the stoma collar 9/9a/9b is arranged between the faceplate 7/7a/7b/7c  and the convex insert (as convex portion of 7 between 7a/7c Fig.2) (as shown in Fig.1); 	wherein the stoma collar 9/9a/9b includes a collar portion 9 that protrudes from the faceplate assembly (collar portion 9 as tube section 9 protruding around stoma Fig.1);  	wherein both the convexity of the convex insert (as convex portion of 7 between 7a/7c Fig.2) and the collar 9/9a/9b protrude in a same direction toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user (Fig.1,2);

    PNG
    media_image6.png
    235
    180
    media_image6.png
    Greyscale
 	(as per claim 5) wherein the stoma collar 9/9a/9b includes a collar 9 and a convex base 9a and/or 9b (Fig.3 Col.2,ll.24-32);   	 	wherein the inner convex portion (as convex portion of 7 between 7a/7c Fig.2) and the convex base 9a and/or 9b Fig.3/1 have a same convex contour (where at least a portion of each as oriented in Fig.1 have at least a portion having the same convex contour, according to broadest reasonable interpretation); and  	 	wherein the stoma collar 9/9a/9b includes a collar 9 and a convex base 9a and/or 9b (Fig.3 Col.2,ll.24-32); and  		wherein the inner convex portion (as convex portion of 7 between 7a/7c Fig.2) and the convex base 9a and/or 9b have a same convex contour (where at least an annular tab formed on an inner surface about an intersection between the collar 9 and the convex base 9a/9b (annular tab as outer portion of 9a/9b on inner surface between collar 9 and convex base 9a/9b Fig.1,3); and  		wherein the stoma collar 9/9a/9b is arranged on the convex insert (as convex portion of 7 between 7a/7c) such that the annular tab (as outer portion of 9a/9b as presented above) butts against the inner wall of the convex insert (as convex portion of 7 between 7a/7c Fig.2) (as shown in Fig.1); 	(as per claim 8) wherein the ostomy pouch system is a one-piece ostomy pouch system Fig.1; wherein the pouch is permanently attached to the faceplate assembly (Col.1,ll.62-66;Col.2,ll.16-23); and  		wherein the faceplate assembly further includes a convex insert (as convex portion of 7 between 7a/7c Fig.2), the convex insert including an inlet opening (within ring 7c Fig.2,1); wherein the stoma collar 9/9a/9b includes a collar 9 and a base 9a and/or 9b (Fig.3 Col.2,ll.24-32);   		wherein the base 9a/9b is arranged between the skin barrier (annular anchoring member (“MM”) annotated Fig.1; Col.2,ll.14) and the faceplate 7/7a/7b Fig.1; and  		wherein the collar 9/9a/9b and the convex insert (as convex portion of 7 between 7a/7c Fig.2) protrude in a same direction toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user (Fig.1);	(as per claim 9) wherein the stoma collar 9/9a/9b is formed from a flexible material having an elastic memory (Col.2,ll.24-27), such that when a stoma is received through an inlet opening defined by the stoma collar 9/9a/9b, the stoma collar 9 hugs the stoma and becomes inverted Fig.1 as the stoma enters through the inlet opening of the faceplate Fig.1, [and] wherein the inverted stoma collar 9 Fig.1 applies sufficient pressure around the stoma to seal around the stoma without strangulating the stoma (Fig.1 Col.2,ll.42-46); 	(as per claims 11-12) the stoma collar is formed from an extended skin barrier as soft, highly pliable material such as latex rubber, which also can be used as a skin barrier material Col.2,ll.24-25); 	in order to provide a sleeve that provides a soft, highly flexible, valve effect around the stoma that forms an annular and cushioned seal around the stoma and maintains the spaced relation between the stoma and the harder material of the skin barrier/mounting member and prevents contact therebetween Col.2,ll.42-51. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the faceplate assembly of Holmberg to further include the above elements and features of Perry, and one of skill would have been motivated to do so, in order to provide a sleeve that provides a soft, highly flexible, valve effect around the stoma that forms an annular and cushioned seal around the stoma and maintains the spaced relation between the stoma and the harder material of the skin barrier/mounting member and prevents contact therebetween.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Perry, and further in view of Wagner (US 6071268 B1).
 	As to claim 10, the combination of Holmberg and Perry does not teach that the stoma collar is formed from silicone. 	However, Wagner teaches an ostomy convex insert ring, barrier seal [Col.2, lines 50-54] with a stoma collar, seal 29,30 Fig.3 [Col.5, lines 30-31] with convex base, ring 25 Fig. 3 [Col.4, line 50], and an inner convex portion, support 31, Fig. 3 [Col.5, line 45] for attaching an ostomy pouch [Col.2, lines 50-56]; wherein:  		(as per claim 10) the stoma collar, ring seal, is made of silicone [Col.2, line 56].  	Wagner provides the advantages of providing a highly conformational silicone ring as the stoma collar with an improved seal having a balance of resilience and conformance by expanding into stoma concavities and irregularities [Col.2, lines 54-59].  
 	it would have been obvious to one of ordinary skill in the art at the time the invention to provide modify the stoma collar of Holmberg and/or Perry with the silicone collar of Wagner, and one of skill would have been motivated to do so, in order to silicone ring with an improved seal having a balance of resilience and conformance by expanding into stoma concavities and irregularities.
 
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-2, 4-5, 7, and 9-12 are rejected on the ground of nonstatutory double patenting over claims 1-7 of US Patent No. 10,512,562 B2 (‘562) (issued from parent application 15/103186).  
	As to claims 1-2, 4-5, 7, and 9-12, claims 1-7 of ‘562 teach or suggest the claimed ostomy pouch system, as follows:

Clm
1
2
4
5
7
9
10
11
12
‘562
1, 2, 6
1
2,1
2,6
3
4
5
6
7


 	The differences between present claims and the claims of ‘562 claims are that they do not identically recite each element of current claims (e.g., using substantially similar but not identical terms (e.g., convex insert ring for faceplate assembly; base for faceplate); different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘562 claims teach or suggest each element of current claims 1-2, 4-5, 7, and 9-12, as listed above, such that present claims 1-2, 4-5, 7, and 9-12 would have been obvious over ‘562 claims 1-7 to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of present claims 1-2, 4-5, 7, and 9-12 from ‘562 claims 1-7, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781